DETAILED ACTION
This action is in response to amendments received on 7/13/2022. Claims 49-68 were previously pending. Claims 49, 51, 59 and 66 have been amended, claims 54 and 62 have been canceled and new claims 69-70 added. A complete action on the merits of claims 49-53, 55-61 and 63-70 follows below.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)- (d). The certified copy for EP 09167937.3 has been filed in parent Application No. 15/654018, filed on 11/7/2017; however, certified copy for EP 09168202.1 and EP 09168204.7 have been received in parent Application No. 12/910,631 filed on 4/9/2012.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49-53, 55-61 and 63-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lundquist (US Patent No. 5,322,064) in view of Govari (US Pub. No. 2009/0093806).
Regarding Claim 49, Lundquist teaches a neuromodulation treatment device (Figs. 35-35c), comprising:
an elongated shaft 502 having a proximal end region and a distal end region (Fig. 35A), the distal end region including a first flexure zone 511b having a portion of the first flexure zone being configured to rest in an aorta of a patient and a remaining portion configured to rest in a renal artery of the patient (due to the flexibility of the catheter to allow it to flex in different ways as seen in Figs. 35B-C, the flex zone 511b is configured to rest in an aorta of a patient and a remaining portion configured to rest in a renal artery of the patient by being guided to the area), and a second flexure zone 511c that is distal to the first flexure zone (Fig. 35C), the first flexure zone 511b and the second flexure zone 511c being configured to flex about an axis of the elongated shaft (Fig. 35c); and
a neuromodulation element 532 carried by the second flexure zone and configured to apply treatment to a tissue region (Col. 1, ll. 65-68 and Col. 20, ll. 39-46 and Fig. 38); however, Lundquist is directed to controlling the flexing of the tubular sections and precisely positioning the electrode at the targeted area and not wherein the second flexure zone is configured to passively flex in any plane about the axis in response to an applied force from the neuromodulation element contacting a tissue surface as claimed.
In the same field of invention, Govari teaches “Distal tip 52 is connected to the distal end of insertion tube 54 by a resilient member 58. In FIG. 2, the resilient member has the form of a coil spring, but other types of resilient components may alternatively be used for this purpose. For example, resilient member 58 may comprise a polymer, such as silicone, polyurethane, or other plastics, with the desired flexibility and strength characteristics. Resilient member 58 permits a limited range of relative movement between tip 52 and insertion tube 54 in response to forces exerted on the distal tip. Such forces are encountered when the distal tip is pressed against the endocardium during an ablation procedure” in [0051].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to include a resilient member such as element 58 of Govari at the second flexure zone of Lundquist in order to allow the second flexure zone to passively flex in any plane about the axis in response to an applied force from the neuromodulation element contacting a tissue surface as Govari teaches in [0051] and shown in Figs. 2-3.
Regarding Claim 50, Lundquist teaches wherein the portion of the first flexure zone 511b is configured to rest and be supported by a wall of the aorta, wherein the remaining portion of the first flexure zone is configured to rest and be supported by a wall of the renal artery (due to the flexibility of the catheter to allow it to flex in different ways as seen in Figs. 35B-C, the flex zone 511b is configured to rest and be supported by a wall of the aorta, wherein the remaining portion of the first flexure zone is configured to rest and be supported by a wall of the renal artery by being positioned to the area).
Regarding Claim 51, Lundquist teaches wherein the first flexure zone 511b defines a transitional bend that is configured to be supported and stable within vasculature of a patient (due to the flexibility of section 511c, it is configured to define defines a transitional bend that is configured to be supported and stable within vasculature of the patient as seen in Fig. 35c).
Regarding Claim 52, Lundquist teaches further comprising: a flexure control clement 553 coupled to the first flexure zone 511b and configured to apply a first force to the first flexure zone to move the first flexure zone away from the axis (Col. 21, ll. 17-37).
Regarding Claim 53, Lundquist teaches further comprising: a flexure controller 588 coupled to the flexure control element 553 and configured to cause the flexure control clement to apply the first force to the first flexure zone (Col. 22, ll. 41-Col. 22, ll. 13).
Regarding Claim 55, Lundquist teaches further comprising:
a handle 576 coupled to the proximal end region of the elongated shaft 502 (Fig. 35); and
a rotating fitting 579 coupled to the handle and configured to rotate the elongated shaft (Fig. 35c).
Regarding Claim 56, Lundquist teaches wherein the rotating fitting 579 is mounted on a tab that is carried in a circumferential channel on a distal end of the handle (Fig. 35c and Fig. 47 and Col. 24, ll. 17-Col. 25, ll. 49).
Regarding Claim 57, Lundquist teaches wherein the rotating fitting 579 is configured to rotate independently of the handle and rotate the elongated shat without rotating the handle (Fig. 47 and Col. 23, ll. 10- Col. 25, ll. 49).
Regarding Claim 58, Lundquist teaches wherein the second flexure zone 511c has a flexible structure that is coupled to the neuromodulation element 532 and that allows the second flexure zone to flex in any plane about the axis (Fig. 35c).
Regarding Claim 59, Lundquist teaches a neuromodulation treatment device (Figs. 35-35c), comprising:
an elongated shaft 502 having a proximal end region and a distal end region (Fig. 35A), the distal end region including a first flexure zone 511b having a portion of the first flexure zone being configured to be within an aorta of a patient and a remaining portion configured to be within a renal artery of the patient (due to the flexibility of the catheter to allow it to flex in different ways as seen in Figs. 35B-C, the flex zone 511b is configured to rest in an aorta of a patient and a remaining portion configured to rest in a renal artery of the patient by being guided to the area), and a second flexure zone 511c that is distal to the first flexure zone, the first flexure zone and the second flexure zone being configured to move about an axis in response to an applied force (Fig. 35C);
a handle 576 coupled to the proximal end region of the elongated shaft (Fig. 35);
a rotating fitting 579 coupled to the handle and configured to rotate the elongated shaft 502 (Col. 24, ll. 17-Col. 25, ll. 49), and
a neuromodulation element 532 carried by the second flexure zone and configured to apply treatment to a tissue region (Col. 1, ll. 65-68 and Col. 20, ll. 39-46 and Fig. 38); however, Lundquist is directed to controlling the flexing of the tubular sections and precisely positioning the electrode at the targeted area and not wherein the second flexure zone is configured to passively flex in any plane about the axis in response to an applied force from the neuromodulation element contacting a tissue surface as claimed.
In the same field of invention, Govari teaches “Distal tip 52 is connected to the distal end of insertion tube 54 by a resilient member 58. In FIG. 2, the resilient member has the form of a coil spring, but other types of resilient components may alternatively be used for this purpose. For example, resilient member 58 may comprise a polymer, such as silicone, polyurethane, or other plastics, with the desired flexibility and strength characteristics. Resilient member 58 permits a limited range of relative movement between tip 52 and insertion tube 54 in response to forces exerted on the distal tip. Such forces are encountered when the distal tip is pressed against the endocardium during an ablation procedure” in [0051].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to include a resilient member such as element 58 of Govari at the second flexure zone of Lundquist in order to allow the second flexure zone to passively flex in any plane about the axis in response to an applied force from the neuromodulation element contacting a tissue surface as Govari teaches in [0051] and shown in Figs. 2-3.
Regarding Claim 60, Lundquist teaches further comprising:
a flexure control element 553 coupled to the first flexure zone 511b and configured to apply a first force to the first flexure zone to move the first flexure zone away from the axis (Col. 21, ll. 17-37).
Regarding Claim 61, Lundquist teaches further comprising:
a flexure controller 588 coupled to the flexure control element and configured to cause the flexure control element to apply the first force to the first flexure zone (Col. 22, ll. 41-65).
Regarding Claim 63, Lundquist teaches wherein the portion of the first flexure zone 511b is configured to rest and be supported by a wall of the aorta, wherein the remaining portion of the first flexure zone is configured to rest and be supported by a wall of the renal artery (due to the flexibility of the catheter to allow it to flex in different ways as seen in Figs. 35B-C, the flex zone 511b is configured to rest and be supported by a wall of the aorta, wherein the remaining portion of the first flexure zone is configured to rest and be supported by a wall of the renal artery), wherein the first flexure zone defines a transitional bend that is configured to be supported and stable within vasculature of the patient (Fig. 35c).
Regarding Claim 64, Lundquist teaches wherein the rotating fitting 579 is configured to rotate independently of the handle and rotate the elongated shaft without rotating the handle (Fig. 47 and Col. 23, ll. 10- Col. 25, ll. 49).
Regarding Claim 65, Lundquist teaches wherein the second flexure zone 511c has a flexible structure that is coupled to the neuromodulation element 532 and that allows the second flexure zone to flex in any plane about the axis (Fig. 35-38 and Col. 21, ll. 25-Col. 22, ll. 13).
Regarding Claim 66, Lundquist teaches a treatment device (Figs. 35-35c), comprising:
an elongated shaft 502 having a proximal end region and a distal end region (Fig. 35A), the distal end region including a first flexure zone 511b having a portion of the first flexure zone being configured to rest in an aorta of a patient and a remaining portion configured to rest in a renal artery of the patient (due to the flexibility of the catheter to allow it to flex in different ways as seen in Figs. 35B-C, the flex zone 511b is configured to rest in an aorta of a patient and a remaining portion configured to rest in a renal artery of the patient by being guided to the area), and a second flexure zone 511c that is distal to the first flexure zone (Fig. 35c), the first flexure zone 511b defining a transitional bend that is configured to be supported and stable within vasculature of a patient (Fig. 35c and Col. 24, ll. 17-Col. 25, ll. 49);
an electrode 532 carried by the second flexure zone configured to apply treatment to a tissue region (Col. 1, ll. 65-68 and Col. 20, ll. 39-46 and Fig. 38); and
a flexure control element 553 coupled to the first flexure zone and configured to apply a first force to the first flexure zone to move the first flexure zone away from an axis (Col. 21, ll. 17-37); however, Lundquist is directed to controlling the flexing of the tubular sections and precisely positioning the electrode at the targeted area and not wherein the second flexure zone is configured to passively flex in any plane about the axis in response to an applied force from the neuromodulation element contacting a tissue surface, wherein flexing of the second flexure zone is not directly controlled by the flexure control element as claimed.
In the same field of invention, Govari teaches “Distal tip 52 is connected to the distal end of insertion tube 54 by a resilient member 58. In FIG. 2, the resilient member has the form of a coil spring, but other types of resilient components may alternatively be used for this purpose. For example, resilient member 58 may comprise a polymer, such as silicone, polyurethane, or other plastics, with the desired flexibility and strength characteristics. Resilient member 58 permits a limited range of relative movement between tip 52 and insertion tube 54 in response to forces exerted on the distal tip. Such forces are encountered when the distal tip is pressed against the endocardium during an ablation procedure” in [0051].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to include a resilient member such as element 58 of Govari at the second flexure zone is configured to passively flex in any plane about the axis in response to an applied force from the neuromodulation element contacting a tissue surface, wherein flexing of the second flexure zone is not directly controlled by the flexure control element as Govari teaches in [0051] and shown in Figs. 2-3 by not actively controlling flexure at the area.
Regarding Claim 67, Lundquist teaches further comprising: a handle 576 coupled to the proximal end region of the elongated shaft 502; and a rotating fitting 579 coupled to the handle and configured to rotate the elongated shaft (Fig. 35c and Fig. 47 and Col. 24, ll. 17-Col. 25, ll. 49).
Regarding Claim 68, Lundquist teaches wherein the rotating fitting is mounted on a tab that is carried in a circumferential channel on the distal end of the handle (Fig. 47 and Col. 23, ll. 10- Col. 25, ll. 49).
Regarding Claim 69, Lundquist in view of Govari teaches further comprising a flexure controller at a proximal portion of the neuromodulation treatment device, wherein the flexure controller is configured to cause movement of the first flexure zone away from the axis, and wherein the flexure controller is not coupled to the second flexure zone (in view of the teachings of Govari, the flexure at the area is not actively controlled “Distal tip 52 is connected to the distal end of insertion tube 54 by a resilient member 58. In FIG. 2, the resilient member has the form of a coil spring, but other types of resilient components may alternatively be used for this purpose. For example, resilient member 58 may comprise a polymer, such as silicone, polyurethane, or other plastics, with the desired flexibility and strength characteristics. Resilient member 58 permits a limited range of relative movement between tip 52 and insertion tube 54 in response to forces exerted on the distal tip. Such forces are encountered when the distal tip is pressed against the endocardium during an ablation procedure” in [0051]). 
Regarding Claim 70, Lundquist in view of Govari teaches further comprising a flexure controller at a proximal portion of the neuromodulation treatment device, wherein the flexure controller is configured to cause movement of the first flexure zone away from the axis, and wherein the flexure controller is not coupled to the second flexure zone (in view of the teachings of Govari, the flexure at the area is not actively controlled “Distal tip 52 is connected to the distal end of insertion tube 54 by a resilient member 58. In FIG. 2, the resilient member has the form of a coil spring, but other types of resilient components may alternatively be used for this purpose. For example, resilient member 58 may comprise a polymer, such as silicone, polyurethane, or other plastics, with the desired flexibility and strength characteristics. Resilient member 58 permits a limited range of relative movement between tip 52 and insertion tube 54 in response to forces exerted on the distal tip. Such forces are encountered when the distal tip is pressed against the endocardium during an ablation procedure” in [0051]). 


Claims 49-53, 55-61 and 63-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lundquist as applied above, in view of Woodard (US Pub. No. 2003/0125720).
Regarding Claim 49, Lundquist teaches a neuromodulation treatment device (Figs. 35-35c), comprising:
an elongated shaft 502 having a proximal end region and a distal end region (Fig. 35A), the distal end region including a first flexure zone 511b having a portion of the first flexure zone being configured to rest in an aorta of a patient and a remaining portion configured to rest in a renal artery of the patient (due to the flexibility of the catheter to allow it to flex in different ways as seen in Figs. 35B-C, the flex zone 511b is configured to rest in an aorta of a patient and a remaining portion configured to rest in a renal artery of the patient by being guided to the area), and a second flexure zone 511c that is distal to the first flexure zone (Fig. 35C), the first flexure zone 511b and the second flexure zone 511c being configured to flex about an axis of the elongated shaft (Fig. 35c); and
a neuromodulation element 532 carried by the second flexure zone and configured to apply treatment to a tissue region (Col. 1, ll. 65-68 and Col. 20, ll. 39-46 and Fig. 38); however, Lundquist is directed to controlling the flexing of the tubular sections and precisely positioning the electrode at the targeted area and not wherein the second flexure zone is configured to passively flex in any plane about the axis in response to an applied force from the neuromodulation element contacting a tissue surface as claimed.
In the same field of invention, Woodard teaches providing a flexible “means 226 comprises a coil spring element 226A which, upon application of an external force upon distal portion 224 by target tissue 10 allows distal portion 224 to deflect to a position as shown in dashed-line. As will become readily apparent, as catheter system 200 is further manipulated, movement of the ablation device upon target tissue 10 along a desired path is achieved through operation of means 226” in [0066]. It would have been obvious to one having ordinary skill in the art at the time of the invention to connect the flexure zone 511c of Lundquist to the electrode 532 through a flexible means such as a coil spring element in order to allow passive movement and easier positioning of the electrode with respect to the target tissue during use as Woodard teaches.
Regarding Claim 50, Lundquist teaches wherein the portion of the first flexure zone 511b is configured to rest and be supported by a wall of the aorta, wherein the remaining portion of the first flexure zone is configured to rest and be supported by a wall of the renal artery (due to the flexibility of the catheter to allow it to flex in different ways as seen in Figs. 35B-C, the flex zone 511b is configured to rest and be supported by a wall of the aorta, wherein the remaining portion of the first flexure zone is configured to rest and be supported by a wall of the renal artery by being positioned to the area).
Regarding Claim 51, Lundquist teaches wherein the first flexure zone 511b defines a transitional bend that is configured to be supported and stable within vasculature of the patient (due to the flexibility of section 511c, it is configured to define defines a transitional bend that is supported and stable within the vasculature as seen in Fig. 35c).
Regarding Claim 52, Lundquist teaches further comprising: a flexure control clement 553 coupled to the first flexure zone 511b and configured to apply a first force to the first flexure zone to move the first flexure zone away from the axis (Col. 21, ll. 17-37).
Regarding Claim 53, Lundquist teaches further comprising: a flexure controller 588 coupled to the flexure control element 553 and configured to cause the flexure control clement to apply the first force to the first flexure zone (Col. 22, ll. 41-Col. 22, ll. 13).
Regarding Claim 55, Lundquist teaches further comprising:
a handle 576 coupled to the proximal end region of the elongated shaft 502 (Fig. 35); and
a rotating fitting 579 coupled to the handle and configured to rotate the elongated shaft (Fig. 35c).
Regarding Claim 56, Lundquist teaches wherein the rotating fitting 579 is mounted on a tab that is carried in a circumferential channel on a distal end of the handle (Fig. 35c and Fig. 47 and Col. 24, ll. 17-Col. 25, ll. 49).
Regarding Claim 57, Lundquist teaches wherein the rotating fitting 579 is configured to rotate independently of the handle and rotate the elongated shat without rotating the handle (Fig. 47 and Col. 23, ll. 10- Col. 25, ll. 49).
Regarding Claim 58, Lundquist teaches wherein the second flexure zone 511c has a flexible structure that is coupled to the neuromodulation element 532 and that allows the second flexure zone to flex in any plane about the axis (Fig. 35c).
Regarding Claim 59, Lundquist teaches a neuromodulation treatment device (Figs. 35-35c), comprising:
an elongated shaft 502 having a proximal end region and a distal end region (Fig. 35A), the distal end region including a first flexure zone 511b having a portion of the first flexure zone being configured to be within an aorta of a patient and a remaining portion configured to be within a renal artery of the patient (due to the flexibility of the catheter to allow it to flex in different ways as seen in Figs. 35B-C, the flex zone 511b is configured to rest in an aorta of a patient and a remaining portion configured to rest in a renal artery of the patient by being guided to the area), and a second flexure zone 511c that is distal to the first flexure zone, the first flexure zone and the second flexure zone being configured to move about an axis in response to an applied force (Fig. 35C);
a handle 576 coupled to the proximal end region of the elongated shaft (Fig. 35);
a rotating fitting 579 coupled to the handle and configured to rotate the elongated shaft 502 (Col. 24, ll. 17-Col. 25, ll. 49), and
a neuromodulation element 532 carried by the second flexure zone and configured to apply treatment to a tissue region (Col. 1, ll. 65-68 and Col. 20, ll. 39-46 and Fig. 38) however, Lundquist is directed to controlling the flexing of the tubular sections and precisely positioning the electrode at the targeted area and not wherein the second flexure zone is configured to passively flex in any plane about the axis in response to an applied force from the neuromodulation element contacting a tissue surface as claimed.
In the same field of invention, Woodard teaches providing a flexible “means 226 comprises a coil spring element 226A which, upon application of an external force upon distal portion 224 by target tissue 10 allows distal portion 224 to deflect to a position as shown in dashed-line. As will become readily apparent, as catheter system 200 is further manipulated, movement of the ablation device upon target tissue 10 along a desired path is achieved through operation of means 226” in [0066]. It would have been obvious to one having ordinary skill in the art at the time of the invention to connect the flexure zone 511c of Lundquist to the electrode 532 through a flexible means such as a coil spring element in order to allow passive movement and easier positioning of the electrode with respect to the target tissue during use as Woodard teaches.
Regarding Claim 60, Lundquist teaches further comprising:
a flexure control element 553 coupled to the first flexure zone 511b and configured to apply a first force to the first flexure zone to move the first flexure zone away from the axis (Col. 21, ll. 17-37).
Regarding Claim 61, Lundquist teaches further comprising:
a flexure controller 588 coupled to the flexure control element and configured to cause the flexure control element to apply the first force to the first flexure zone (Col. 22, ll. 41-65).
Regarding Claim 63, Lundquist teaches wherein the portion of the first flexure zone 511b is configured to rest and be supported by a wall of the aorta, wherein the remaining portion of the first flexure zone is configured to rest and be supported by a wall of the renal artery (due to the flexibility of the catheter to allow it to flex in different ways as seen in Figs. 35B-C, the flex zone 511b is configured to rest and be supported by a wall of the aorta, wherein the remaining portion of the first flexure zone is configured to rest and be supported by a wall of the renal artery), wherein the first flexure zone defines a transitional bend that is configured to be supported and stable within vasculature of the patient (Fig. 35c).
Regarding Claim 64, Lundquist teaches wherein the rotating fitting 579 is configured to rotate independently of the handle and rotate the elongated shaft without rotating the handle (Fig. 47 and Col. 23, ll. 10- Col. 25, ll. 49).
Regarding Claim 65, Lundquist teaches wherein the second flexure zone 511c has a flexible structure that is coupled to the neuromodulation element 532 and that allows the second flexure zone to flex in any plane about the axis (Fig. 35-38 and Col. 21, ll. 25-Col. 22, ll. 13).
Regarding Claim 66, Lundquist teaches a treatment device (Figs. 35-35c), comprising:
an elongated shaft 502 having a proximal end region and a distal end region (Fig. 35A), the distal end region including a first flexure zone 511b having a portion of the first flexure zone being configured to rest in an aorta of a patient and a remaining portion configured to rest in a renal artery of the patient (due to the flexibility of the catheter to allow it to flex in different ways as seen in Figs. 35B-C, the flex zone 511b is configured to rest in an aorta of a patient and a remaining portion configured to rest in a renal artery of the patient by being guided to the area), and a second flexure zone 511c that is distal to the first flexure zone (Fig. 35c), the first flexure zone 511b defining a transitional bend that is supported and stable within the vasculature (Fig. 35c and Col. 24, ll. 17-Col. 25, ll. 49);
an electrode 532 carried by the second flexure zone configured to apply treatment to a tissue region (Col. 1, ll. 65-68 and Col. 20, ll. 39-46 and Fig. 38); and
a flexure control element 553 coupled to the first flexure zone and configured to apply a first force to the first flexure zone to move the first flexure zone away from an axis (Col. 21, ll. 17-37); however, Lundquist is directed to controlling the flexing of the tubular sections and precisely positioning the electrode at the targeted area and not wherein the second flexure zone is configured to passively flex in any plane about the axis in response to an applied force from the neuromodulation element contacting a tissue surface, wherein flexing of the second flexure zone is not directly controlled by the flexure control element as claimed.
In the same field of invention, Woodard teaches providing a flexible “means 226 comprises a coil spring element 226A which, upon application of an external force upon distal portion 224 by target tissue 10 allows distal portion 224 to deflect to a position as shown in dashed-line. As will become readily apparent, as catheter system 200 is further manipulated, movement of the ablation device upon target tissue 10 along a desired path is achieved through operation of means 226” in [0066]. It would have been obvious to one having ordinary skill in the art at the time of the invention to connect the flexure zone 511c of Lundquist to the electrode 532 through a flexible means such as a coil spring element in order to allow passive movement of the second flexure zone in any plane about the axis in response to an applied force from the neuromodulation element contacting a tissue surface, wherein flexing of the second flexure zone is not directly controlled by the flexure control element in order to easier positioning of the electrode with respect to the target tissue during use as Woodard teaches by not actively controlling the flexure at the area.
Regarding Claim 67, Lundquist teaches further comprising: a handle 576 coupled to the proximal end region of the elongated shaft 502; and a rotating fitting 579 coupled to the handle and configured to rotate the elongated shaft (Fig. 35c and Fig. 47 and Col. 24, ll. 17-Col. 25, ll. 49).
Regarding Claim 68, Lundquist teaches wherein the rotating fitting is mounted on a tab that is carried in a circumferential channel on the distal end of the handle (Fig. 47 and Col. 23, ll. 10- Col. 25, ll. 49).
Regarding Claim 69, Lundquist in view of Woodard teaches further comprising a flexure controller at a proximal portion of the neuromodulation treatment device, wherein the flexure controller is configured to cause movement of the first flexure zone away from the axis, and wherein the flexure controller is not coupled to the second flexure zone (in view of the teachings of Woodard, the flexure at the area is not actively controlled “means 226 comprises a coil spring element 226A which, upon application of an external force upon distal portion 224 by target tissue 10 allows distal portion 224 to deflect to a position as shown in dashed-line. As will become readily apparent, as catheter system 200 is further manipulated, movement of the ablation device upon target tissue 10 along a desired path is achieved through operation of means 226” in [0066]). 
Regarding Claim 70, Lundquist in view of Woodard teaches further comprising a flexure controller at a proximal portion of the neuromodulation treatment device, wherein the flexure controller is configured to cause movement of the first flexure zone away from the axis, and wherein the flexure controller is not coupled to the second flexure zone (in view of the teachings of Woodard, the flexure at the area is not actively controlled “means 226 comprises a coil spring element 226A which, upon application of an external force upon distal portion 224 by target tissue 10 allows distal portion 224 to deflect to a position as shown in dashed-line. As will become readily apparent, as catheter system 200 is further manipulated, movement of the ablation device upon target tissue 10 along a desired path is achieved through operation of means 226” in [0066]).

Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments filed in view of Lundquist not teaching the claimed amendments have been considered; however, in view of the obvious rejections above are not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794